                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )              CR No. 19-0077-JB
                                             )
       vs.                                   )
                                             )
MICHAEL NISSEN,                       )
                                             )
               Defendant.                    )

               UNITED STATES= RESPONSE IN OPPOSITION TO
      DEFENDANT’S REQUEST FOR APPOINTMENT OF SPECIFIC CJA COUNSEL

       The United States is in receipt of defense counsel’s motion to withdraw, Doc. 76, and

defendant Michael Nissen (“Defendant”)’s pro se addendum/supplement to that motion, Doc. 77.

The United States takes no position on counsel’s motion to withdraw, Doc. 76. The United

States strenuously opposes, however, Defendant’s pro se request that this Court appoint a

specific CJA attorney, namely Ahamd Assed, Esq. See Doc. 77, p. 3. This is not out of any

criticism of Mr. Assed, but rather out of an abiding concern for the integrity of the CJA system.

A.     It Is Unclear Whether Defendant Qualifies For Any CJA Counsel.

       Current defense counsel are retained, not appointed 1. While the United States is

confident that Magistrate Judge Yarbrough’s appointment of a federal public defender was

proper at the time it happened based on the information Defendant provided at that time

(December 20, 2018, see Doc. 7), Defendant’s retention of two private counsel throughout



1
 In making this assertion, the United States relies on conversations with defense counsel, and
with their designation in the current CM/ECF docket sheet as “retained.”

                                                 1
pretrial litigation and trial is strong evidence that he has access to the financial resources to hire

counsel, such that the Court should not appoint CJA counsel without further inquiry. The

United States requests this inquiry pursuant to 18 U.S.C. § 3006A(c), which establishes that:

         If at any time after the appointment of counsel the United States magistrate judge
         or the court finds that the person is financially able to obtain counsel or to make
         partial payment for the representation, it may terminate the appointment of counsel
         or authorize payment as provided in subsection (f), as the interests of justice may
         dictate.

Id. In similar fashion, subsection (f) indicates that:

         Whenever the United States magistrate judge or the court finds that funds are
         available for payment from or on behalf of a person furnished representation, it may
         authorize or direct that such funds be paid to the appointed attorney, to the bar
         association or legal aid agency or community defender organization which
         provided the appointed attorney, to any person or organization authorized pursuant
         to subsection (e) to render investigative, expert, or other services, or to the court for
         deposit in the Treasury as a reimbursement to the appropriation, current at the time
         of payment, to carry out the provisions of this section.

18 U.S.C. § 3006A(f). Here, Judge Yarbrough appointed a federal defender, that federal

defender worked diligently on the case until being replaced by retained counsel 2, and

retained counsel represented Defendant until the present moment. The United States

contends that, before appointing any CJA counsel at all, or before re-appointing the

Federal Defender’s office, the Court should conduct an inquiry into whether Defendant

“is financially able to obtain counsel or to make partial payment for the representation”

within the meaning of § 3006A.

B.       Defendant Is Not Entitled To Select Appointed Counsel.

         Even if the Court finds that CJA counsel should be appointed, the Court should not



2
    On March 28, 2019, Doc. 21.

                                                    2
permit Defendant personally to select replacement counsel of his choosing. While the Sixth

Amendment contemplates a right to counsel of choice, this right does not extend to defendants,

such as Defendant, who have claimed to be indigent and had counsel appointed to represent

them. United States v. Gonzalez-Lopez, 548 U.S. 140, 151 (2006); see also United States v.

Nichols, 841 F.2d 1485, 1504 (10th Cir. 1988) (“[A]n indigent defendant does not have a right to

choose appointed counsel.”). Rather, this Court has the exclusive authority to select appropriate

counsel for Defendant. See In the matter of: Plan for Appointment of Counsel and Other

Services Pursuant to the Criminal Justice Act of 1964, as Amended, 2004, Misc. No. 1426, &

3(a) (“The Court, in its discretion, will determine whether a person entitled to representation will

be represented by the Federal Public Defender or by a CJA panel attorney.”); see also United

States v. Smith, 323 F. App=x 650, 652 (10th Cir. 2009) (unpublished) (“The constitutional

guaranty to be represented by counsel does not confer upon the accused the right to compel the

court to appoint such counsel as the accused may choose. On the contrary, the selection of

counsel to be appointed for an accused rests in the sound discretion of the court.”) (internal

quotations and citations omitted). In the District of New Mexico, CJA attorneys are appointed

on a random, rotating basis. See United States District Court, District of New Mexico, CJA

Information Manual, & 2.A. (“CJA panel attorneys are offered appointment to represent criminal

defendants . . . using a ‘rotating’ list.”); cf. United States v. Briggs, 2005 WL 1353872, at *1 (D.

Idaho June 5, 2007) (unpublished) (“[The defendant] clearly wanted to be represented by

counsel; however, the appointment of CJA counsel is made on a random basis and a defendant is

not entitled to appointment of any particular panel attorney.”).

       Additionally, if the Court were to let this Defendant select his own CJA counsel, it could


                                                 3
invite all defendants to create or allege a conflict with their current counsel in order to attempt to

obtain specific other counsel, contrary to the above-cited law. Accordingly, should the Court

permit current counsel to withdraw, and should the Court find appointment of CJA counsel is

appropriate the Court should appoint substitute counsel on a random basis.

C.     Conclusion.

       For the reasons listed above, the United States respectfully requests the Court not appoint

any CJA counsel without first satisfying itself that the appointment is appropriate under 18

U.S.C. § 3006A, and that, if it chooses to appoint counsel, it select appointed counsel randomly.

The filing of this responsive document in CM/ECF caused a copy to be served on Kenneth

Gleria, Esq. and Jack Mkhitarian, Esq., counsel for Defendant.

                                                       Respectfully submitted,

                                                       JOHN C. ANDERSON
                                                       United States Attorney

                                                       Electronically Filed August 28, 2019
                                                       PAUL J. MYSLIWIEC
                                                       ALEXANDER M.M. UBALLEZ
                                                       Assistant United States Attorneys
                                                       201 3d St., NW, Suite 900
                                                       Albuquerque, NM 87102
                                                       (505) 346-7274




                                                  4
